Orders unanimously reversed, without costs, and motion granted. Memorandum: It was an improvident exercise of discretion for Special Term to deny a joint trial or to condition its approval thereof upon stipulation that defendants waive a jury. The pleadings disclose a commonality of context from which both actions emanate. While a lengthy prejudicial delay resulting from joinder would require denial of the motion, plaintiffs have failed to show delay which would prejudice a substantial right of defendants. The burden of showing that joinder will prejudice a substantial right rests upon the party opposing the motion (146 North Salina St. v Unigard Jamestown Mut. Ins. Co., 54 AD2d 1129). Absent such a showing, the existence of common questions of law or fact justify the grant of a motion for joint trial (CPLR 602, subd [a]; Wilhelmsen v Bolán Sales, 54 AD2d 615). Where feasible, joint trial should be had to reduce the cost of litigation, make more economical use of court time, and speed the *814disposition of cases (Matter of City of Rochester v Levin, 57 AD2d 700). Since it appears that there are common questions of fact as to the conduct of parties in an attorney-client and business relationship, a joint trial is appropriate (L. G. J. K. Realty Corp. v Drimer, 48 AD2d 670). (Appeal from orders of Monroe Supreme Court—joint trial.) Present—Cardamone, J. P., Simons, Hancock, Jr., Callahan and Witmer, JJ.